Citation Nr: 0429640	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-21 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 1952 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In April 2004, the Board 
remanded the case for development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant maintains he has asbestosis that is related to 
his work in a motor pool during service repairing brake 
linings on vehicles in part composed of asbestos.  Private 
medical records in 1996 and 1997 included diagnoses of 
asbestosis and interstitial lung markings, though VA and 
private medical evidence prior to and after this did not 
reveal diagnoses of asbestosis.  Some of the findings in 1996 
and 1997 indicated a relationship between the diagnosed 
asbestosis and advanced age, whereas other medical evidence 
did not address the etiology of the clinical findings.  To 
clarify whether the appellant currently has asbestosis or 
some other asbestos-related disease, and the etiology of any 
such disease found, a VA pulmonary examination is necessary 
to substantiate the claim.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.   In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish service connection for 
asbestosis; (2) about the information and 
evidence that VA will seek to provide; 
(3) about the information and evidence 
the claimant is expected to provide; and 
(4) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  Arrange for a VA pulmonary 
examination to determine the nature and 
etiology of the claimed asbestosis.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and 
he/she should so indicate in their 
report.  After reviewing the service 
medical records and the available post-
service medical records and after 
examining the appellant, ask the examiner 
to opine - based on review of the 
evidence of record, examination of the 
appellant, and her or his professional 
expertise - (1) as to the diagnoses 
applicable to the respiratory 
disorder(s), and specifically if there is 
a valid diagnosis of asbestosis or some 
other asbestos-related disease; and 
(2) whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
asbestosis or asbestos-related disease is 
medically related to the appellant's work 
with brakes in a motor pool during 
service .  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The findings and opinions 
should be set forth in a written report 
made part of the claims file.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



